Exhibit 10.34

 

BOISE CASCADE, L.L.C.

 

2004 DEFERRED COMPENSATION PLAN

 

(As Amended through November 1, 2009)

 

--------------------------------------------------------------------------------


 

BOISE CASCADE, L.L.C.

2004 DEFERRED COMPENSATION PLAN

 

1.             Purpose of the Plan.  The purpose of the Boise Cascade, L.L.C.
2004 Deferred Compensation Plan (the “Plan”) is to further the growth and
development of Boise Cascade, L.L.C. (the “Company”) by providing a select group
of senior management and highly compensated employees of the Company and its
subsidiaries the opportunity to defer a portion of their cash compensation and
thereby encourage their productive efforts on behalf of the Company.  The Plan
is also intended to provide Participants with an opportunity to supplement their
retirement income through deferral of current compensation.  The Plan is an
unfunded plan.

 

2.             Definitions.

 

2.1           Bonus.  The payout amount earned by a Participant under an
incentive plan of the Company, but only to the extent the award is payable in
cash.

 

2.2           Change in Control.  A Change in Control shall be deemed to have
occurred if:

 

(a)           Any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 25% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company’s then outstanding securities; provided, however, if such
Person acquires securities directly from the Company, such securities shall not
be included unless such Person acquires additional securities which, when added
to the securities acquired directly from the Company, exceed 25% of the
Company’s then outstanding shares of common stock or the combined voting power
of the Company’s then outstanding securities; and provided further that any
acquisition of securities by any Person in connection with a transaction
described in Section 2.2(c)(i) shall not be deemed to be a Change in Control of
the Company; or

 

(b)           The following individuals cease for any reason to constitute at
least a majority of the number of directors then serving:  individuals who, on
the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least 2/3rds of the directors then
still in office who either were directors on the date hereof or whose
appointment, election, or nomination for election was previously so approved
(the “Continuing Directors”); or

 

(c)           The consummation of a merger or consolidation of the Company (or
any direct or indirect subsidiary of the Company) with any other

 

1

--------------------------------------------------------------------------------


 

corporation other than (i) a merger or consolidation which would result in both
(a) Continuing Directors continuing to constitute at least a majority of the
number of directors of the combined entity immediately following consummation of
such merger or consolidation, and (b) the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 25% or more of either the then outstanding shares of common
stock of the Company or the combined voting power of the Company’s then
outstanding securities; provided that securities acquired directly from the
Company shall not be included unless the Person acquires additional securities
which, when added to the securities acquired directly from the Company, exceed
25% of the Company’s then outstanding shares of common stock or the combined
voting power of the Company’s then outstanding securities; and provided further
that any acquisition of securities by any Person in connection with a
transaction described in Section 2.2(c)(i) shall not be deemed to be a Change in
Control of the Company; or

 

(d)           The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, more than 50% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

 

A transaction described in Section 2.2(c) which is not a Change in Control of
the Company solely due to the operation of Subsection 2.2(c)(i)(a) will
nevertheless constitute a Change in Control of the Company if the Board
determines, prior to the consummation of the transaction, that there is not a
reasonable assurance that, for at least 2 years following the consummation of
the transaction, at least a majority of the members of the board of directors of
the surviving entity or any parent will continue to consist of Continuing
Directors and individuals whose election or nomination for election by the
shareholders of the surviving entity or any parent would be approved by a vote
of at least two-thirds of the Continuing Directors and individuals whose
election or nomination for election has previously been so approved.

 

For purposes of this Section, “Beneficial Owner” shall have the meaning set
forth in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

For purposes of this Section, “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d)

 

2

--------------------------------------------------------------------------------


 

and 14(d) thereof, except that “Person” shall not include (i) the Company or any
of its subsidiaries, (ii) a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (v) an individual, entity or group that is
permitted to and does report its beneficial ownership of securities of the
Company on Schedule 13G under the Exchange Act (or any successor schedule),
provided that if the individual, entity or group later becomes required to or
does report its ownership of Company securities on Schedule 13D under the
Exchange Act (or any successor schedule), then the individual, person or group
shall be deemed to be a Person as of the first date on which the individual,
person or group becomes required to or does report its ownership on
Schedule 13D.

 

2.3           Committee.  The Compensation Committee of the Board of Managers of
Boise Cascade Holdings, L.L.C. or, in the absence of such a committee, the
Retirement Committee appointed by such board.

 

2.4           Compensation.  A Participant’s Salary and Bonus.  Compensation
(either Salary or Bonus) shall not include (a) any amounts paid by the Company
to a Participant that are not strictly in consideration for personal services,
such as expense reimbursement, cost-of-living allowance, education allowance,
premium on excess group life insurance, or any Company contribution to the
Pension Plan or any savings or 401(k) plan sponsored by the Company or (b) any
amounts paid as the result of a Participant’s Separation from Service, such as
pay for unused paid time off, severance, or pay in lieu of notice; the fact that
an amount constitutes taxable income to the Participant shall not be controlling
for this purpose.  Compensation shall not include any taxable income realized
by, or payments made to, an employee as a result of the grant, exercise, or
payment of any equity award issued by the Company or any affiliate or subsidiary
or as a result of the disposition of such equity award, except to the extent the
award is payable in cash or the Committee determines that the award shall be
included in Compensation for purposes of this Plan.  Effective January 1, 2008,
“Compensation” shall not include any amount paid as a retention bonus.

 

2.5           Deferral Election.  A Participant’s irrevocable election to defer
part of his or her Compensation.

 

2.6           Deferred Account.  The record maintained by the Company for each
Participant of the cumulative amount of (a) Compensation deferred pursuant to
this Plan, (b) the amount of any Company matching allocation, and (c) imputed
gains or losses on those amounts accrued as provided in Section 4.8.

 

2.7           Deferred Compensation Agreement.  Collectively, a Participant’s
Deferral Election and Distribution Election.

 

3

--------------------------------------------------------------------------------


 

2.8           Deferred Compensation and Benefits Trust.  An irrevocable trust
(the “DCB Trust”) which may be established by the Company with an independent
trustee for the benefit of persons entitled to receive payments or benefits
hereunder, the assets of which will be subject to claims of the Company’s
creditors in the event of bankruptcy or insolvency.

 

2.9           Disability.  A Participant will be deemed to have incurred a
Disability where the Participant (a) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, (b) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan maintained by the Company, or
(c) has been determined to be totally disabled by the Social Security
Administration.

 

2.10         Distribution Election.  A Participant’s election of the method and
timing of his or her Deferred Account.

 

2.11         Investment Account.  Any of the accounts identified by the Company
from time to time, described in Exhibit A, to which Participants may allocate
all or any portion of their Deferred Accounts for purposes of determining the
gains or losses to be assigned to the Deferred Accounts.

 

2.12         Participant.  A Key Executive (as defined in Section 4.1) who has
entered into a written Deferred Compensation Agreement with the Company in
accordance with the provisions of the Plan.

 

2.13         Rule of 70.  The attainment by a Participant of a number of Years
of Service and age which, when added together, equal or exceed 70.

 

2.14         Salary.  A Participant’s salary, commission, and other payments for
personal services rendered by a Participant to the Company during a calendar
year, determined prior to giving effect to any deferral election under this
Plan, any before-tax contribution election under a 401(k) plan sponsored by the
Company, and any before-tax contribution election under a Section 125
(cafeteria) plan sponsored by the Company.

 

2.15         Separation from Service.  The Participant’s ceasing to be employed
by the Company for any reason whatsoever, whether voluntarily or involuntarily,
including by reason of early retirement, normal retirement, death or Disability,
provided that transfer from the Company to a subsidiary or vice versa shall not
be deemed a Separation from Service for purposes of this Plan.  A Separation
from Service shall also occur if (a) the Participant is on a leave of absence
that exceeds 6 months and the Participant does not have a statutory or
contractual right of reemployment, in which

 

4

--------------------------------------------------------------------------------


 

case, Separation from Service shall be deemed to have occurred on the first day
following the 6-month period, (b) the Participant is on a leave of absence that
exceeds 6 months and the Participant’s statutory or contractual right of
reemployment ends, in which case Separation from Service shall be deemed to have
occurred on the first day following the end of the right of reemployment, or
(c) the Company and the Participant reasonably anticipate that the level of
services the Participant will perform for the Company (whether as an employee or
an independent contractor) will permanently decrease to 20% or less of the
average level of services performed for the Company over the preceding
36 months.  Determination of whether a Separation from Service has occurred will
be made subject to the facts and circumstances of each situation and will comply
with Internal Revenue Code Section 409A.

 

2.16         Unforeseeable Emergency.  A severe financial hardship to the
Participant resulting from (a) an illness or accident of the Participant or his
or her spouse, beneficiary or dependent (as defined in Internal Revenue Code
Section 152, without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B));
(b) loss of the Participant’s property due to casualty; or (c) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the Participant’s control, such as medical expenses or funeral expenses
for the Participant’s spouse, beneficiary or dependent (as defined earlier in
this subsection).  The determination of whether an event constitutes an
Unforeseeable Emergency shall be made based on the facts and circumstances of
the specific event.

 

3.             Administration and Interpretation.  The Company, acting through
its chief executive officer or his or her delegates, shall have final
discretion, responsibility, and authority to administer and interpret the Plan. 
This includes the discretion and authority to determine all questions of fact,
eligibility, or benefits relating to the Plan.  The Company may also adopt any
rules it deems necessary to administer the Plan.  The Company’s responsibilities
for administration and interpretation of the Plan shall be exercised by Company
employees who have been assigned those responsibilities by the Company’s
management.  Any Company employee exercising responsibilities relating to the
Plan in accordance with this section shall be deemed to have been delegated the
discretionary authority vested in the Company with respect to those
responsibilities, unless limited in writing by the Company.  Any Participant may
appeal any action or decision of these employees to the Company’s chief
executive officer.  Any interpretation or decision by the Company’s chief
executive officer shall be final and binding on the Participants.  Claims for
benefits under the Plan and appeals of claim denials shall be in accordance with
Sections 10 and 11.

 

4.             Participant Deferral and Distribution Elections.

 

4.1           Eligibility.  The Company shall identify those employees of the
Company or any of its subsidiaries who are eligible to participate in this Plan
(“Key Executives”).  Eligibility to participate in the Plan is entirely at the
discretion of the Company and shall be limited to a select group of senior
management or highly

 

5

--------------------------------------------------------------------------------


 

compensated employees.  Eligibility to participate in this Plan for any calendar
year shall not confer the right to participate during any subsequent year.

 

4.2           Execution of Agreement.  A Key Executive who wishes to participate
in the Plan must execute a Deferred Compensation Agreement either (a) for newly
eligible individuals, within 30 days after first becoming eligible to
participate in the Plan, to defer Salary to be earned during the remainder of
that calendar year, and Salary and/or Bonus to be earned during subsequent
years, or (b) prior to January 1 of the first calendar year for which the
Deferred Compensation Agreement will be effective, provided that an election to
defer Bonus which qualifies as “performance-based compensation” under Internal
Revenue Code Section 409A and the regulations thereunder must be made no later
than 6 months prior to the end of the period with respect to which the Bonus is
earned (other than elections with respect to the annual bonus for 2004, which
must be made at the time of the initial election).

 

4.3           Deferral Election.  When a Key Executive first becomes eligible to
participate, he or she shall have the opportunity to make a Deferral Election
which shall apply to Compensation earned and paid subsequent to the date of
election.  Each year thereafter that the Participant remains eligible to
participate, the Participant shall have the opportunity to make a Deferral
Election with respect to his or her Compensation earned in the following
calendar year.  Deferral Elections shall be made either by submission of a
written Deferral Election Form in substantially the form provided in Appendix A
or by completion of an online enrollment process, as designated by the Company. 
The Compensation otherwise paid to a Participant during each calendar year
beginning after receipt of the Participant’s Deferral Election shall be reduced
by the amount elected to be deferred.  Elections to defer Compensation are
irrevocable as of the end of the period for executing the Deferred Compensation
Agreement under Section 4.2 with respect to initial Deferral Elections, and as
of the end of the annual enrollment period established by the Company pursuant
to Section 4.4 with respect to subsequent Deferral Elections, except as
otherwise provided in this Plan.  The amount of Compensation to be deferred will
be specified in the Deferral Election Agreement, must be at least 6% of the
Participant’s Compensation, and will be limited to specified maximum percentages
(designated by the Company’s senior human resources officer) of the
Participant’s Compensation.

 

4.4           Change of Deferral Election.  A Participant who wishes to change
an election to defer Compensation may do so by submitting a new Deferral
Election during the annual enrollment period established by the Company prior to
January 1 of the year for which the change in election is to be effective.  If a
Participant does not request a change in his or her Deferral Election, the
Participant’s current Deferral Election shall become irrevocable with respect to
compensation to be earned during the following year on December 31 of the
current year.

 

4.4A        Cessation of Deferrals.  A Participant who takes a hardship
distribution from a qualified 401(k) plan sponsored by the Company may not
contribute to this Plan for at least 6 months after that hardship withdrawal. 
Deferrals will be

 

6

--------------------------------------------------------------------------------


 

automatically stopped upon such a hardship withdrawal.  The Participant may make
a new Deferral Election during the next annual enrollment period following the 
conclusion of the 6-month period.

 

4.5           Distribution Election.  At the time a Participant first elects to
defer Compensation under Section 4.3, he or she must elect a distribution option
for his or her Deferred Account either by submitting a written Distribution
Election Form in substantially the form provided in Appendix A or by completion
of an online enrollment process, as designated by the Company.  Elections
regarding distribution of Deferred Accounts under this Plan are irrevocable when
made except as otherwise provided in this Plan.

 

4.6           Change of Distribution Election.

 

4.6.1        In General.  A Participant may request, in writing, a change of his
or her Distribution Election at any time.  The new election must (a) defer
commencement of distribution for at least 5 years from the date distribution
would have commenced under the original Distribution Election and (b) be
received by the Company at least 12 months prior to the commencement of
distribution of the Participant’s Deferred Account under the original
Distribution Election.  The Company shall approve the request if it meets the
requirements of this section.  Approved requests shall not take effect until
12 months after the date the request was submitted.

 

4.6.2        2007 Election.  Notwithstanding the provisions of Section 4.6.1,
any Participant who has a Deferred Account as of November 1, 2007, may request,
in writing, a one-time change of his or her Distribution Election during the
election period specified by the Company during 2007, but in no event later than
December 31, 2007, provided that such election may apply only to amounts that
would not otherwise be payable in 2007 and further provided that such election
may not cause an amount to be paid in 2007 that would not otherwise be payable
in 2007.  This election shall not be available to any Participant whose
distributions will have commenced as of December 31, 2007.

 

4.7           Company Matching Contribution.  A Participant may elect to have
the Company allocate to the Participant’s Deferred Account an additional amount
equal to the Company matching contribution that would otherwise be made to the
Participant’s account in a company-sponsored 401(k) plan (assuming a 6%
Participant contribution to that plan).  The Company matching contribution will
be allocated to the Investment Account to which the Participant’s deferrals of
Compensation are allocated.

 

4.8           Deferred Account Allocations and Adjustments.  The Company shall
maintain a record of each Participant’s Deferred Account balance, including
deferrals and adjustments.  Each Participant’s Deferred Account shall be
adjusted to reflect the imputed interest, gains or losses attributable to the
applicable Investment Account(s) selected by the Participant.  Interest earned
will be credited to a Participant’s account on the last day of each month. 
Computation of the imputed interest, gains or

 

7

--------------------------------------------------------------------------------


 

losses with respect to any Investment Account shall be at the Company’s sole
discretion.

 

4.9           Investment Accounts.  If the only Investment Account offered is
the Stable Value Account, Participants’ deferrals will be automatically
allocated to the Stable Value Account.  If more than one Investment Account is
offered, the following terms apply:

 

4.9.1        Each Participant must allocate his or her current deferrals of
Compensation to one or more of the offered Investment Accounts, either by
submission of a written allocation form or by completion of an online allocation
process, as designated by the Company and subject to any restrictions
established by the Company.

 

4.9.2        Participants who are active employees may change the allocation of
future deferrals to or from any Investment Account on any business day, with any
change effective as of the first pay period beginning after the date of the
change.

 

4.9.3        Participants who are active employees or who are separated from
service under Section 5.2.2, may move all or any portion of their Deferred
Account balance among any of the Investment Accounts, other than the Stable
Value Account, on any business day, with any change effective as of the next
business day.

 

4.9.4        Deferred Account balances allocated to the Stable Value Account may
not be allocated to any other Investment Account.

 

4.9.5        Participants who are separated from service under Section 5.2.1 may
not change the allocation of their Deferred Accounts among Investment Accounts.

 

4.10         Internal Revenue Code Section 457A Compliance.  Notwithstanding
anything to the contrary, if the Company reasonably believes that the Plan may
be subject to Internal Revenue Code Section 457A (“Section 457A”) in the
following year, the Company may choose to not permit Participants to make any
deferrals into the Plan for that year or may permit Participants to make
deferrals into the Plan with the proviso that contributions made for that year
(including Participant deferrals, any Company contributions and any imputed
earnings or interest on those deferrals and/or Company contributions) may be
paid to the Participant pursuant to Section 5.8.3 if it is determined that
Section 457A does apply for that year.  This decision shall be made prior to
annual enrollment for the applicable year.

 

5.             Distributions.

 

5.1           Distributions in General.  The Company shall distribute a
Participant’s Deferred Account balance according to the Participant’s
Distribution

 

8

--------------------------------------------------------------------------------


 

Election, except as otherwise provided in this Section 5.  The designated
payment date for purposes of Internal Revenue Code Section 409A shall be the
date stated in the Participant’s Distribution Election, except as otherwise
provided in this Section 5.

 

5.2           Plan Benefits Upon Separation from Service.

 

5.2.1        Upon Separation from Service for reasons other than death or
Disability prior to satisfying the Rule of 70 or attaining age 55 with 10 or
more Years of Service, the Participant’s entire Deferred Account balance shall
be automatically allocated to the Stable Value Account, notwithstanding any
investment elections or allocation decisions previously made by the
Participant.  In addition, the imputed interest rate on the Participant’s
Deferred Account balance shall be adjusted, effective as of the date of
Separation from Service, to a rate equal to Moody’s (as such term is defined in
Exhibit A).  That rate shall apply to all undistributed amounts of the
Participant’s Deferred Account prospectively from the date of Separation from
Service until such amounts are distributed from the Plan (except as otherwise
provided under Section 5.6).  Distributions under this Section 5.2.1 shall be
made according to the Participant’s Distribution Election.

 

5.2.2        Upon Separation from Service due to death or Disability or upon
Separation from Service after satisfying the Rule of 70 or attaining age 55 with
10 or more Years of Service, a Participant shall be paid his or her Deferred
Account according to his or her Distribution Election.  Unpaid balances under
the installment election shall continue to be credited with imputed gains or
losses based on the applicable Investment Account.  Deferred Account balances
for such Participants that are allocated to the Stable Value Account shall
continue to be credited with imputed interest at Moody’s times 130%
prospectively from the date of Separation from Service until such amounts are
distributed from the Plan (except as otherwise provided under Section 5.6).

 

5.3           Hardship Distribution.  If an Unforeseeable Emergency occurs, a
Participant may request a lump-sum distribution of an amount reasonably
necessary to satisfy the emergency need plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).  Determination of the amount reasonably
necessary to satisfy the emergency need must take into account any additional
compensation available due to the cancellation of the Participant’s Deferral
Election pursuant to this Section 5.3.  The Participant shall document, to the
Company’s satisfaction, that distribution of all or part of his or her account
is necessary to satisfy the Unforeseeable Emergency.  A Participant requesting a
distribution under this Section must not have access to other funds, including
proceeds of any loans (including loans under tax-qualified plans), sufficient to
satisfy the need.  Upon receipt of a request under this Section, the Company
may, in its sole discretion, distribute a portion of the Participant’s account
balance in a lump sum, to the

 

9

--------------------------------------------------------------------------------


 

extent necessary to satisfy the emergency need.  Any distribution will be made
within 90 days of the Company’s receipt of such request.  The Participant shall
sign all documentation requested by the Company relating to the distribution. 
If a Participant receives a distribution from the Plan under this Section, his
or her current Deferral Election shall be cancelled, and he or she shall not be
eligible to participate in this Plan or any other nonqualified deferred
compensation plan maintained by the Company for a period of 12 months following
the date of the distribution.  The Participant may make a new Deferral Election
during the next annual enrollment period following the conclusion of the
12-month period.

 

5.4           Small Account Distributions.  If a Participant’s Deferred Account
balance is less than $10,000 on the date of Separation from Service, the Company
shall distribute the entire Deferred Account balance in a lump sum to the
Participant within 90 days following the Participant’s Separation from Service,
regardless of the Participant’s Distribution Election, and the Participant shall
have no further rights or benefits under this Plan.

 

5.5           Distributions Following Participant Death; Designation of
Beneficiary.  The Company shall make all payments to the Participant, if
living.  A Participant shall designate a beneficiary by filing a beneficiary
designation in the form and manner prescribed by the Company.  A Participant may
change his or her beneficiary at any time by filing a new beneficiary
designation in the form and manner prescribed by the Company.  If a Participant
dies either before benefit payments have commenced under this Plan or after his
or her benefits have commenced but before his or her entire Deferred Account has
been distributed, his or her designated beneficiary shall receive any benefit
payments in accordance with the Participant’s Distribution Election.  If no
designation is in effect when any benefits payable under this Plan become due,
the beneficiary shall be the spouse of the Participant, or if no spouse is then
living, the Participant’s estate.  The designated payment date for distributions
under this Section shall be the date of the Participant’s death.

 

5.6           Effect of a Change in Control.  The provisions of this Section 5.6
shall apply upon a Change in Control.

 

5.6.1        Notwithstanding anything in this Plan to the contrary, after the
third anniversary of a Change in Control, the imputed interest credited to
Participants’ account balances under this Plan shall not be based on an
annualized rate in excess of 100% of Moody’s.

 

5.6.2        Payment of a Participant’s Deferred Account balance shall be made
according to the Participant’s Distribution Election.

 

5.6.3        Any Participant whose employment is involuntarily terminated for
any reason other than disciplinary reasons within 3 months prior to the date of
the Change in Control shall be deemed, solely for purposes of this Section 5.6,

 

10

--------------------------------------------------------------------------------


 

to be employed by the Company until the occurrence of the Change in Control and
to have been terminated immediately thereafter.

 

5.7           Distributions Pursuant to a Domestic Relations Order.

 

5.7.1        A domestic relations order relating to benefits under this Plan
shall be reviewed by the Company’s senior human resources officer or his or her
delegate.  The individual shall determine whether the order satisfies the
definition in Internal Revenue Code Section 414(p).  The Company may establish
procedures for reviewing and processing a domestic relations order similar to
the processing of domestic relations orders under the Company’s qualified plans.

 

5.7.2  The order must specify the name and last known mailing address and social
security number of the Participant and each alternate payee.  It must name the
plan to which it applies.  It must specify the percentage or amount of the
Participant’s benefit which is payable to an alternate payee and the date as of
which the amount or percentage is determined.  The order cannot require the Plan
to (a) pay any form of benefit not permitted under the Plan, (b) provide a
benefit greater than the benefit to which the Participant is entitled, or
(c) affect the benefits of another alternate payee with respect to whom a
domestic relations order has previously been accepted by the Plan.

 

5.7.3  If the order is acceptable, a distribution to the alternate payee
pursuant to the terms of the order shall be authorized as soon as
administratively practicable without regard to the time distribution would be
made to the affected Participant.  If the order is not acceptable, that shall be
communicated in writing to the Participant and the alternate payee, including
identification of the provisions of the order that cause it to be unacceptable.

 

5.8           Section 457A Distributions.

 

5.8.1  Notwithstanding anything to the contrary, the portion of a Participant’s
Deferred Account comprised of Participant deferrals and Company contributions
which are attributable to services performed before January 1, 2009, (including
any imputed earnings or interest on those deferrals and/or Company
contributions) shall be paid out during the last taxable year beginning before
January 1, 2018, to the extent that Section 457A applies to the Plan and
requires inclusion of such benefits in the Participant’s gross income at that
time and such amount has not already been paid out pursuant to another provision
of this Plan.

 

5.8.2  The portion of a Participant’s Deferred Account comprised of Participant
deferrals and Company contributions which are attributable to services performed
during 2009 (including any imputed earnings or interest on those deferrals
and/or Company contributions) is includible in the Participant’s income for 2009
pursuant to Section 457A and shall be paid to the Participant on or before
December 31, 2009.

 

11

--------------------------------------------------------------------------------


 

5.8.3  The portion of a Participant’s Deferred Account comprised of Participant
deferrals and Company contributions which are attributable to services performed
after 2009 (including any imputed earnings or interest on those deferrals and/or
Company contributions), if any, shall be paid to the Participant to the extent
that, and during the Participant’s taxable year in which, such amount is
includible in the Participant’s income pursuant to Section 457A.

 

5.8.4  The changes in the time of payment made pursuant to this Section 5.8 are
intended to conform the date of distribution of any portion of the Participant’s
Deferred Account to the date the amount may be required to be included in income
pursuant to Section 457A, if earlier than the date such amount would otherwise
be distributed.  As such, any change in the time of payment pursuant to this
Section 5.8 will not be treated as an impermissible acceleration under Internal
Revenue Code Section 409A.

 

6.             Miscellaneous.

 

6.1           Assignability.  A Participant’s rights and interests under the
Plan may not be assigned or transferred except in the event of the Participant’s
death, as described in Section 5.5, or in the case of a domestic relations
order, as described in Section 5.7.

 

6.2           Taxes.  The Company shall deduct from all payments made under this
Plan all applicable federal or state taxes required by law to be withheld.

 

6.3           Form of Communication.  Deferral Elections and Distribution
Elections shall be made as provided in Sections 4.2 through 4.7.  Beneficiary
designations shall be made as provided in Section 5.5.  Any other application,
claim, notice, or other communication required or permitted to be made by a
Participant to the Company shall be made in writing and in such form as the
Company may prescribe.  Such communication shall be effective upon receipt by
the Company’s senior human resources officer at 1111 West Jefferson Street,
PO Box 50, Boise, Idaho 83728.

 

6.4           Service Providers.  The Company may, in its sole discretion,
retain one or more independent entities to provide services to the Company in
connection with the operation and administration of the Plan.  Except as
specifically delegated or assigned to any such entity in writing, the Company
shall retain all discretionary authority under this Plan.  No Participant or
other person shall be a third party beneficiary with respect to, or have any
rights or recourse under, any contractual arrangement between the Company and
any such service provider.

 

7.             Amendment and Termination.  The Committee may, at its sole
discretion, amend or terminate the Plan at any time, provided that the amendment
or termination shall not adversely affect the vested or accrued rights or
benefits of any Participant without the Participant’s prior consent.

 

12

--------------------------------------------------------------------------------


 

8.             Unsecured General Creditor.  Except as provided in Section 9,
Participants and their beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, interest, or claims in any property or assets of
the Company.  The assets of the Company shall not be held under any trust for
the benefit of Participants, their beneficiaries, heirs, successors, or assigns,
or held in any way as collateral security for the fulfilling of the obligations
of the Company under this Plan.  Any and all Company assets shall be, and
remain, the general, unpledged, unrestricted assets of the Company.  The
Company’s obligation under the Plan shall be an unfunded and unsecured promise
of the Company to pay money in the future.

 

9.             Deferred Compensation and Benefits Trust.  Upon the occurrence of
a Change in Control of the Company or at any time thereafter, the Company, in
its sole discretion, may transfer to the DCB Trust cash, marketable securities,
or other property acceptable to the trustee to pay the Company’s obligations
under this Plan in whole or in part (the “Funding Amount”).  Any cash,
marketable securities, and other property so transferred shall be held, managed,
and disbursed by the trustee subject to and in accordance with the terms of the
DCB Trust.  In addition, from time to time, the Company may make additional
transfers of cash, marketable securities, or other property acceptable to the
trustee as desired by the Company in its sole discretion to maintain or increase
the Funding Amount with respect to this Plan.  The assets of the DCB Trust, if
any, shall be used to pay benefits under this Plan, except to the extent the
Company pays such benefits.  The Company and any successor shall continue to be
liable for the ultimate payment of those benefits.

 

10.           Claims Procedure.

 

10.1         In General.  Claims for benefits under the Plan, other than claims
for Disability benefits under Section 5.2.2, shall be filed in writing, within
90 days after the event giving rise to a claim, with the Company’s senior human
resources officer, who shall have absolute discretion to interpret and apply the
Plan, evaluate the facts and circumstances, and make a determination with
respect to the claim in the name and on behalf of the Company.  The claim shall
include a statement of all facts the Participant believes relevant to the claim
and copies of all documents, materials, or other evidence that the Participant
believes relevant to the claim.  Written notice of the disposition of a claim
shall be furnished to the Participant within 90 days after the application is
filed.  This 90-day period may be extended an additional 90 days for special
circumstances by the senior human resources officer, in his or her sole
discretion, by providing written notice of the extension to the claimant prior
to the expiration of the original 90-day period.  If the claim is denied, the
senior human resources officer shall notify the claimant in writing.  This
written notice shall:

 

·                                          state the specific reasons for the
denial,

 

·                                          refer to the provisions of the Plan
on which the determination is based,

 

13

--------------------------------------------------------------------------------


 

·                                          describe any additional material or
information necessary for the claimant to perfect the claim and explain why the
information is necessary,

 

·                                          explain how the claimant may submit
the claim for review and state applicable time limits, and

 

·                                          state the claimant’s right to bring
an action under Section 502(a) of ERISA following an adverse determination on
review.

 

10.2         Disability Claims.  Claims for Disability benefits under
Section 5.2.2 of the Plan shall be filed in writing, within 90 days after the
event giving rise to a claim, with the Company’s senior human resources officer,
who shall have absolute discretion to interpret and apply the Plan, evaluate the
facts and circumstances, and make a determination with respect to the claim in
the name and on behalf of the Company.  The claim shall include a statement of
all facts the Participant believes relevant to the claim and copies of all
documents, materials, or other evidence that the Participant believes relevant
to the claim.  Written notice of the disposition of a claim shall be furnished
to the Participant within 45 days after the application is filed.  This 45-day
period may be extended for up to two additional 30-day periods by the senior
human resources officer, in his or her sole discretion, in each case for reasons
beyond the Plan’s control and by providing written notice of the extension to
the claimant prior to the expiration of the current period.  If additional
information is needed from the Participant in order to make a decision on the
claim, the senior human resources officer will notify the Participant of the
information needed and the Participant will have 45 days to provide the
requested information.  If the claim is denied, the senior human resources
officer shall notify the claimant in writing.  This written notice shall:

 

·                                          state the specific reasons for the
denial,

 

·                                          refer to the provisions of the Plan
on which the determination is based,

 

·                                          describe any additional material or
information necessary for the claimant to perfect the claim and explain why the
information is necessary,

 

·                                          explain how the claimant may submit
the claim for review and state applicable time limits,

 

·                                          if an internal rule or guideline was
relied upon, state that an internal rule or guideline was relied upon and that a
copy of the rule or guideline will be provided at no charge upon request,

 

14

--------------------------------------------------------------------------------


 

·                                          if the denial is based on a medical
necessity or experimental treatment exclusion, state that an explanation of the
scientific or clinical judgment, applying the terms of the plan to the
claimant’s circumstances, will be provided at no charge upon request, and

 

·                                          state the claimant’s right to bring
an action under Section 502(a) of ERISA following an adverse determination on
review.

 

11.           Claims Review Procedure.

 

11.1         In General.  Any Participant, former Participant, or Beneficiary of
either, who has been denied a benefit claim, other than a claim for Disability
benefits under Section 5.2.2 of the Plan, shall be entitled, upon written
request, to access to or copies of all documents and records relevant to his or
claim, and to a review of his or her denied claim.  A request for review,
together with a written statement of the claimant’s position and any other
comments, documents, records or information that the claimant believes relevant
to his or her claim, shall be filed no later than 60 days after receipt of the
written notification provided for in Section 10.1, and shall be filed with the
Company’s senior human resources officer.  The senior human resources officer
shall promptly inform the Company’s chief executive officer, who shall be the
named fiduciary of the Plan for purposes of claim review.  The chief executive
officer shall make his or her decision, in writing, within 60 days after receipt
of the claimant’s request for review.  This 60-day period may be extended an
additional 60 days if, in the chief executive officer’s sole discretion, special
circumstances warrant the extension and if the chief executive officer provides
written notice of the extension to the claimant prior to the expiration of the
original 60-day period.  The written decision shall be final and binding on all
parties and shall:

 

·                                          state the facts and specific reasons
for the decision,

 

·                                          refer to the Plan provisions upon
which the decision is based,

 

·                                          state that the Participant is
entitled to receive at no charge and upon request reasonable access to and
copies of all documents, records, and other information relevant to the claim,
and

 

·                                          state the claimant’s right to bring
an action under Section 502(a) of ERISA.

 

11.2         Disability Claims. Any Participant, former Participant, or
Beneficiary of either, who has been denied a claim for Disability benefits under
Section 5.2.2 of the Plan, shall be entitled, upon written request, to access to
or copies of all documents and records relevant to his or claim, and to a review
of his or her denied claim.  A request for review, together with a written
statement of the claimant’s position and any other comments, documents, records
or information that the claimant believes relevant to his or her claim, shall be
filed with the Company’s senior human resources officer no later

 

15

--------------------------------------------------------------------------------


 

than 180 days after receipt of the written notification provided for in
Section 10.2.  The senior human resources officer shall promptly inform the
Company’s chief executive officer, who shall be the named fiduciary of the Plan
for purposes of claim review.  The chief executive officer shall make his or her
decision, in writing, within 45 days after receiving the claimant’s request for
review.  This 45-day period may be extended an additional 45 days if special
circumstances warrant the extension and if the chief executive officer provides
written notice of the extension to the claimant prior to the expiration of the
original 45-day period. The written decision shall be final and binding on all
parties and shall:

 

·                                          state the facts and specific reasons
for the decision,

 

·                                          refer to the Plan provisions upon
which the decision is based,

 

·                                          state that the Participant is
entitled to receive at no charge and upon request reasonable access to and
copies of all documents, records, and other information relevant to the claim,

 

·                                          indicate whether any rule, guideline,
protocol or criterion was relied on in the decision and, if so, that a copy of
such rule, guideline, protocol or criterion will be provided at no charge upon
request,

 

·                                          if the denial is based on a medical
necessity or experimental treatment exclusion, state that an explanation of the
scientific or clinical judgment, applying the terms of the plan to the
claimant’s circumstances, will be provided at no charge upon request, and

 

·                                          state the claimant’s right to bring
an action under Section 502(a) of ERISA.

 

12.           Lawsuits, Jurisdiction, and Venue.  No lawsuit claiming
entitlement to benefits under this Plan may be filed prior to exhausting the
claims and claims review procedures described in Sections 10 and 11.  Any such
lawsuit must be initiated no later than the earlier of (a) one year after the
event(s) giving rise to the claim occurred or (b) 60 days after a final written
decision was provided to the claimant under Section 11.  Any legal action
involving benefits claimed or legal obligations relating to or arising under
this Plan may be filed only in Federal District Court in the city of Boise,
Idaho.  Federal law shall be applied in the interpretation and application of
this Plan and the resolution of any legal action.  To the extent not preempted
by federal law, the laws of the state of Delaware shall apply.

 

13.           Effective Date of Plan.  This Plan shall become effective as of
October 29, 2004.

 

16

--------------------------------------------------------------------------------


 


EXHIBIT A


 

INVESTMENT ACCOUNTS

 

Stable Value Account.  Deferred Accounts allocated to this account shall be
credited, while the Participant is actively employed with the Company, with
imputed interest equal to an annualized rate of interest equal to 130% of
Moody’s Composite Average of Yields on Corporate Bonds (“Moody’s”) as determined
each month from Moody’s Bond Record (as published by Moody’s Investor’s
Service, Inc.) or any successor thereto, or, if such monthly report is no longer
published, a substantially similar rate determined by the Company, in its sole
discretion.  Moody’s, for purposes of this Plan, shall be based for any given
month on such published rate for the immediately preceding calendar month.  Upon
Separation from Service, Deferred Accounts allocated to this account shall be
credited with either Moody’s times 130% or with Moody’s, as provided in
Section 5.2 of the Plan.

 

17

--------------------------------------------------------------------------------


 

APPENDIX A


BOISE CASCADE, L.L.C.


FORM OF DEFERRAL ELECTION FORM


 

THIS DEFERRAL ELECTION FORM constitutes my election to participate in the Boise
Cascade, L.L.C. 2004 Deferred Compensation Plan (the “Plan”), subject to the
terms of the Plan.  I acknowledge that the Company has designated me as a
Participant in the Plan.

 

I acknowledge that the elections below will apply to (a) my Salary paid in
20     and in successive years and (b) my Bonus earned in 20     and paid in
20     and in successive years unless I elect to change this deferral election
as provided in the Plan.  I will have the opportunity each year to make a
different deferral election for the following year.

 

Compensation (Base Salary and Bonus) Deferral Election

o            I do NOT elect to defer any of my Compensation (salary and bonus).

o            I elect to defer         % (minimum 6%, maximum       %) of my cash
Compensation (salary and bonus).

 


ADDITIONAL BONUS DEFERRAL ELECTION

o            I do NOT elect to defer any additional portion of my Bonus.

o            I elect to defer an additional          % (minimum 6%, cannot
exceed 90% when added to the Compensation Deferral Election) of my Bonus.

 

Company Matching Contributions

o            I do NOT elect to have matching contributions made to this Plan in
lieu of any company matching contributions made to my account in the
401(k) plan.

o            I elect to have matching contributions made to this Plan in lieu of
any company matching contributions made to my account in the 401(k) plan.

 

The Company believes, but does not guarantee, that a deferral election made in
accordance with the terms of the Plan is effective to defer the receipt of
taxable income.  The Company advises Participants to consult with an attorney or
accountant familiar with the federal and state tax laws regarding the tax
implications of this Deferral Election and the Plan.

 

 

Signed:

 

 

 

Date:

 

 

Printed Name:

 

 

18

--------------------------------------------------------------------------------



 


BOISE CASCADE, L.L.C.


FORM OF DISTRIBUTION ELECTION FORM


 

THIS DISTRIBUTION ELECTION FORM applies to my Deferred Account balance under the
Boise Cascade, L.L.C. 2004 Deferred Compensation Plan (the “Plan”), which is
incorporated into this agreement.  I understand that this election is
irrevocable except as provided in the Plan.

 

I elect the following form of distribution of my Deferred Account balance:

o            Lump-sum payment.

o            Monthly installment payments over a period of                 
years (not to exceed 15 years).  Payments will be approximately equal in amount.

o            Other.  Describe in detail in an attachment.

 

I elect the following distribution beginning date:

o            January 1 of the year following Separation from Service.

o            The first of the month following the later of age 55 or Separation
from Service.

o            The first of the month following the later of age 65 or Separation
from Service.

o            The first of the month following the later of                     
(date) (cannot be later than age 65) or Separation from Service.

 

If I die before distributions from the Plan begin, the Company will pay my
designated beneficiary the Deferred Account balance as:

o            Lump-sum payment.

o            Monthly installment payments over a period of               years
(not to exceed 15 years).  Payments will be approximately equal in amount.

o            Other.  Describe in detail below or in an attachment.

 

If I choose installment payments and I die after installment payments have
begun, the Company will pay my designated beneficiary:

o            The remaining installment payments.

o            Lump sum of the remaining Deferred Account balance.

 

 

Signed:

 

 

 

Date:

 

 

Printed Name:

 

 

19

--------------------------------------------------------------------------------